Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
4.	With respect to independent claims 1, overall there is no teaching, suggestion, or motivation for combination in the prior art configured to wherein said channel is horizontally oriented, wherein said plurality of memory cells comprise a partially or fully metalized source, and/or, a partially or fully metalized drain, and wherein said plurality of bit-line pillars comprise a thermally conductive path from said plurality of memory cells to an external surface of said device.
5.	With respect to dependent claims 2-7 since these claims are depending on claim 1, therefore claim 2-7 are allowable subject matter. 
6.	With respect to independent claims 8, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to wherein said channel is horizontally oriented, wherein a plurality of said channels has been recrystallized, and wherein said recrystallized was initiated from said source and/or said drain.  
7.	With respect to dependent claim 9-14 since these claims are depending on claim 8, therefore claim 9-14 are allowable subject matter. 
8.	With respect to independent claims 15, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to configured to wherein said bit-line pillars are vertically oriented, and wherein said channel is horizontally oriented; and a memory controller circuit, wherein said memory controller circuit is capable of providing a word-line hold voltage, and wherein said word-line hold voltage extends retention of said plurality of memory cells.
7.	With respect to dependent claim 16-20 since these claims are depending on claim 15, therefore claim 16-20 are allowable subject matter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Or-Bach et al (Pub. No.:  US 2018/0350823), Huang et al (Pub. No.:  US 2022/0238660).
		Or-Bach et al (Pub. No.:  US 2018/0350823) shows the vertical stacking NOR type floating gate.
		Huang et al (Pub. No.:  US 2022/0238660) shows vertical stacking horizontal channel.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HY
08/08/2022
/HAN YANG/
Primary Examiner, Art Unit 2824